              Case 2:12-cr-00056-RAJ Document 40 Filed 07/13/20 Page 1 of 1




 1                                                               JUDGE RICHARD A. JONES
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                   )   NO. CR12-056RAJ
                                                 )
 7                  Plaintiff,                   )
                                                 )   ORDER GRANTING MOTION
 8             v.                                )   FOR EARLY TERMINATION
                                                 )   OF SUPERVISED RELEASE
 9   SHAD BEACH,                                 )
                                                 )
10                  Defendant.                   )
11
           This matter having come before the Court on the Defendant’s Motion for
12
     Termination of Supervised Release, and the Court having reviewed the motion, the
13   Government’s response, and the records and files herein,
14         THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that termination of Mr.
15   Beach’s supervised release is warranted by the conduct of Mr. Beach and in the interests
16   of justice and therefore GRANTS the Motion (Dkt. #38).
17         IT IS ORDERED that the term of supervised release for Mr. Beach shall be

18   terminated, effective immediately.
           The Clerk of the Court is directed to send copies of this order to all counsel of
19
     record, and to the United States Probation Office.
20
           IT IS SO ORDERED.
21
           DATED this 13th day of July, 2020.
22
23
24
                                                      A
                                                      The Honorable Richard A. Jones
25                                                    United States District Judge
26

       ORDER GRANTING MOTION                                      FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION OF                                      1601 Fifth Avenue, Suite 700
       SUPERVISED RELEASE                                              Seattle, Washington 98101
       (Shad Beach; CR12-056RAJ) - 1                                              (206) 553-1100
